UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6493


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANTE DRAKE, a/k/a Panama, a/k/a Shawn, a/k/a Papa Bear,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:07-cr-00053-IMK-JES-1; 1:13-cv-00253-IMK-
JES)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deante Drake, Appellant Pro Se.    Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Deante Drake seeks to appeal the district court’s order

adopting    the     magistrate      judge’s        recommendation          and   dismissing

his 28 U.S.C. § 2255 (2012) motion as successive, and the order

denying his Fed. R. Civ. P. 59(e) motion to alter or amend the

judgment.         The     orders    are    not      appealable       unless      a     circuit

justice     or     judge       issues     a       certificate        of     appealability.

28 U.S.C.        § 2253(c)(1)(B)           (2012).               A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies           this     standard         by     demonstrating           that

reasonable       jurists        would     find      that    the       district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on     procedural         grounds,       the      prisoner       must

demonstrate       both     that    the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Drake has not made the requisite showing.                         Accordingly, we deny

a   certificate      of       appealability       and   dismiss       the    appeal.        We

dispense     with       oral     argument     because       the      facts       and    legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3